DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed July 18, 2022.  Claim 16 is new.  Claims 1-16 are pending and stand rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4029109 A (hereinafter KAHLER) included in applicant’s information disclosure statement dated October 22, 2020 in view of WO 2018143984 A1 (hereinafter BAVAR).
KAHLER discloses a fluid-cooled smoking device (abstract).  KAHLER discloses  an aerosol-generating element (Fig. 4, smoking bowl 64)  for receiving an aerosol-forming substrate (Fig. 4, tobacco 65); a vessel (Fig. 4, 18) spaced from the aerosol-generating element and defining an interior for housing a volume of liquid (Fig. 4, liquid material 72), the vessel comprising a head space outlet (Fig. 4, aperture 68); and an aerosol conduit (Fig. 4, axial passageway 58) positioned between the aerosol-generating element and the interior of the vessel, the aerosol conduit comprising: a proximal end portion defining a proximal opening positioned to receive airflow from the aerosol-generating element; a distal end portion defining a distal opening positioned in the interior of the vessel (see annotated Fig. 4); and a ventilation opening positioned between the proximal and distal end portions (Fig. 4, apertures 54). 

    PNG
    media_image1.png
    772
    577
    media_image1.png
    Greyscale

KAHLER further discloses wherein applying a negative pressure at the head space outlet causes airflow through the aerosol conduit from the proximal opening to the distal opening and causes ambient air to flow from the ventilation opening, through the aerosol conduit, to the distal opening of the aerosol conduit (Col 4, line 59- Col. 5, line 27).
KAHLER may not explicitly disclose wherein a ratio between the total aperture area of the ventilation opening and a transverse cross-sectional area of the aerosol conduit positioned proximate to the ventilation opening is at most 1:1000.
BAVAR teaches a multi chambered water pipe (abstract).  BAVAR teaches different configurations of adjustable side vents 1560 to allow the user to control air flows into and out of the heating chamber 1560 (¶261).  BAVAR teaches that these can be on the rim 1590 and the surrounding cap, but also in a plurality of locations or in partial circumferential areas (¶261).  BAVAR further teaches that the holes can be of varying sizes and shapes i.e. diamonds, triangles and others (¶264).  BAVAR teaches that the user is able to customize the flow in varying environmental conditions such as windy, still, indoor, and outdoor (¶264).
As can be seen in Fig. 4 reproduced above, the aperture area of the ventilation area 54 is small as compared to the transverse cross-sectional area of the aerosol conduit 60.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAHLER to vary the aperture area to the transverse cross-sectional area at most 1:1000 as taught in BAVAR.  One of ordinary skill in the art would obviously provide varying sizes of user controlled ventilation because doing so would allow the user to customized flow in varying environmental conditions (BAVAR ¶264).    Although it is not taught that the ratio of the aperture area of the ventilation to the transverse cross-sectional area is at most 1:1000, to the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that changing the size of the apertures would allow the user to control the flow in varying environmental conditions (BAVAR ¶264).  
Regarding claim 2, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER further discloses wherein the ventilation opening comprises at least one of: an ambient air aperture; and one or more ventilation apertures in fluid communication with the ambient air aperture via a ventilation channel (Fig. 5, opening of air vent tube 200 is open to ambient air).
Regarding claim 3, modified KAHLER discloses the shisha device of claim 2 as discussed above.  KAHLER further discloses wherein the aerosol conduit comprises a cooling element positioned proximate to the ambient air aperture or the ventilation channel and configured to cool airflow that flows through the ventilation channel.  KAHLER discloses a fluid cooled smoking device (Claims 1-27).  Specifically KAHLER discloses that the plurality of concentrically disposed tubular members (which includes the conduit) cools the smoke (Col. 2, lines 29-44).  KAHLER discloses that as the smoke traverses the serpentine path and loops through the apertures and tubes the smoke is dispersed through a greater volume of water and the cooling is more effective (Col. 5, lines 6-26).
Regarding claim 5, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER further discloses wherein the aerosol conduit comprises an accelerating element (Figs. 4-5, air vent tube 200) positioned along the aerosol conduit and configured to accelerate aerosol that flows through the accelerating element.
Regarding claim 6, modified KAHLER discloses the shisha device of claim 5 as discussed above.  KAHLER further discloses wherein the accelerating element comprises one or more ventilation apertures of the ventilation opening (Fig. 4, lower end 202).
Regarding claim 7, modified KAHLER discloses the shisha device of claim 5 as discussed above.  KAHLER further discloses wherein the accelerating element comprises a tapered portion and the ventilation opening is positioned in a relatively narrower end portion of the tapered portion of the accelerating element.  See Fig. 4.  The air vent tube 200 has a conical end that tappers to the ventilation opening at lower end 202.
Regarding claim 8, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER further discloses wherein the ventilation opening comprises one or more ventilation apertures forming a ring-shaped opening.  KAHLER discloses that there can be a plurality of apertures 54 circumferentially disposed about the tube 32 (Fig. 4, Col. 3 line 67 – Col. 4, line10).  KAHLER discloses that this creates the serpentine fluid passage way.  This is a ring identical to the instant application described in ¶221.
Regarding claim 9, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER further discloses wherein the ventilation opening comprises a ventilation chamber in fluid communication with one or more ventilation apertures of the ventilation opening (Fig. 4, space between tubular members 32 and 44).
Regarding claim 11, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER further discloses wherein the aerosol conduit comprises a cooling element configured to cool aerosol that flows through the cooling element.  KAHLER discloses a fluid cooled smoking device (Claims 1-27).  Specifically KAHLER discloses that the plurality of concentrically disposed tubular members (which includes the conduit) cools the smoke (Col. 2, lines 29-44).  KAHLER discloses that as the smoke traverses the serpentine path and loops through the apertures and tubes the smoke is dispersed through a greater volume of water and the cooling is more effective (Col. 5, lines 6-26).
Regarding claim 12, modified KAHLER discloses the shisha device of claim 11 as discussed above.  KAHLER further discloses wherein the cooling element defines at least one of an ambient air aperture of the ventilation opening and a ventilation chamber adjacent to a ventilation aperture of the ventilation opening.  As discussed above in the rejection of claim 11, the tubular members comprise apertures and openings to cool the smoke.  In addition the air vent tube 200 cools the aerosol. 
Regarding claim 13, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER may not explicitly disclose wherein the ventilation opening comprises one or more ventilation apertures having a total aperture area between 0.2 mm2 and 7 mm2.
KAHLER does not disclose dimensions for the smoking device.  The devices is expected to be large enough for a table top and the apertures are illustrated as small openings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of KAHLER to have the ventilation opening comprises one or more ventilation apertures having a total aperture area between 0.2 mm2 and 7 mm2 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of KAHLER would not operate differently with the claimed values and apertures smaller than the central tube are illustrated the smoking device would function appropriately with the claimed values.  Further, Applicant places no criticality on the range claimed, and indicates that the size of the apertures may vary depending on the application (instant application ¶63-¶64).
Regarding claim 14, modified KAHLER discloses the shisha device of claim 11 as discussed above.  KAHLER further discloses wherein the transverse cross-sectional area is located in line with a central point of the ventilation opening.  KAHLER Fig. 4 shows the conical tapered air vent tube 200.  The tube has a central point which is common to the transfer cross-sectional area and the ventilation opening.  
Regarding claim 15, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER may not explicitly disclose wherein the aerosol-generating element and the centre of the ventilation opening are separated by no more than 30 mm.
KAHLER does not disclose dimensions for the smoking device.  The devices is expected to be large enough for a table top and the ventilation opening is shown below the aerosol generating-element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of KAHLER to have the aerosol-generating element and the centre of the ventilation opening are separated by no more than 30 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of KAHLER would not operate differently with the claimed value. 
Regarding claim 16, modified KAHLER discloses the shisha device of claim 1 as discussed above.  KAHLER may not explicitly disclose wherein the device increases visible aerosol, total aerosol mass, or visible aerosol and total aerosol mass relative to a device that does not include the ventilation opening.
KAHLER teaches that flow through the device can be controlled with an air vent tube 200 (Col. 9, lines 53-59). KAHLER teaches that the user can cover or uncover the tube selectively.  This would increase total and visible aerosol mass which could be adjusted by the user’s finger.  Further, this claim is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  KAHLER is capable of performing the intended use.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KAHLER and BAVAR as applied to claim 3 above and in view of US 20120180803 A1 (hereinafter BELONI) included in applicant’s information disclosure statement dated October 22, 2020.
 Regarding claim 4, modified KAHLER discloses the shisha device of claim 13 as discussed above.  KAHLER may not explicitly disclose wherein the cooling element comprises an active cooling element.
BELONI teaches a modular smoke plenum with modules for cooling (abstract).  BELONI teaches active cooling elements (¶42-¶43).  BELONI teaches that an especially pleasing smoking experience can be achieved by adding cooling to filtered smoke (¶43)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAHLER to include wherein the cooling element comprises an active cooling element as taught in BELONI.  Doing so would achieve a pleasing smoking experience (BELONI ¶43).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KAHLER and BAVAR as applied to claim 9 above and in view of US 20100126517 A1 (hereinafter GROFF) included in applicant’s information disclosure statement dated October 22, 2020.
Regarding claim 10, modified KAHLER discloses the shisha device of claim 9 as discussed above.  KAHLER may not explicitly disclose wherein the ventilation chamber comprises a vortex element.
GROFF teaches an apparatus for the smoking of tobacco to be enjoyed in a healthier manner.  GROFF teaches that a static turbine (Fig. 2, static turbine 320, ¶38) in the middle of the inhalation chamber generates a swirling motion (¶11).  GROFF teaches that the device cools the air through a swirling motion (¶67).  The generation of the vortex expels heavier tar particulates from the swirling smoke (¶67).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KAHLER to include wherein the ventilation chamber comprises a vortex element as taught in GROFF.  Doing so would expel heavier tar particles from the smoke making it healthier (GROFF ¶11, ¶67).

Response to Arguments
Applicant’s arguments, filed July 18, 2022, with respect to the rejections of claim(s) 1-15 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration,  new grounds of rejection is made in view of KAHLER and BAVAR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726